Citation Nr: 0607375	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD), prior to September 14, 
2004.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
since September 14, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
spondylotic changes with narrowed intervertebral spaces.

4.  Entitlement to a compensable rating for hiatal hernia.

5.  Entitlement to service connection for malignant melanoma, 
also claimed as skin lesions, secondary to exposure to Agent 
Orange.

6.  Entitlement to service connection for testicular 
enlargement, diagnosed as hydrocele, secondary to exposure to 
Agent Orange.

7.  Entitlement to service connection for a respiratory 
disorder, diagnosed as allergies and chronic obstructive 
pulmonary disorder (COPD), secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971, including a period in the Republic of Vietnam from 
September 1969 to September 1970.
The Montgomery Regional Office (RO) granted service 
connection for PTSD by decision dated in July 2001, and 
assigned a 10 percent rating effective to May 2000.  The 
veteran disagreed with the rating, which was later increased 
to 30 percent effective the entire time on appeal, and then 
increased again to 50 percent from September 2004 (the date 
of a VA examination).  
However, a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  
As the veteran has not withdrawn the appeal, or otherwise 
limited consideration, the characterization now on the title 
page reflects the issues that are in need of appellate 
review.  
Further, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  
These provisions apply to the claims for PTSD, low back, and 
hiatal hernia but will be considered in this instance in 
addressing the merits of the veteran's PTSD claim only.  The 
remaining issues of entitlement to a rating in excess of 20 
percent for spondylotic changes with narrowed intervertebral 
spaces, and entitlement to a compensable rating for hiatal 
hernia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The veteran testified before the undersigned Veterans Law 
Judge in December 2005 at the Regional Office (RO).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to September 2004, the veteran's symptoms of PTSD 
are most consistent with "difficulty" in establishing and 
maintaining effective work and social relationships.  

2.  Since September 2004, the veteran's symptoms of PTSD are 
most consistent with an "inability" to establish and 
maintain effective relationships.

3.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

4.  The veteran's currently-diagnosed malignant melanoma, 
variously diagnosed non-cancerous skin lesions, right and 
left hydroceles (testicular enlargement), and allergies and 
COPD (respiratory disorders), are not recognized by VA as 
causally related to exposure to herbicide agents used in 
Vietnam.  

5.  Service medical records are negative for malignant 
melanoma, testicular enlargement, or a respiratory disorder 
of any kind.

6.  The medical evidence does not show that the veteran's 
current disorders claimed on appeal are associated with 
military service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 50 percent for 
PTSD prior to September 14, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Codes (DCs) 9411, 9440 (2005).

2.  The criteria for a schedular evaluation of 70 percent for 
PTSD since September 14, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.126, 
4.130, DCs 9411, 9440 (2005).

3.  Malignant melanoma, also claimed as skin lesions, was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred or aggravated in service, including due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

4.  Testicular enlargement, diagnosed as hydrocele, was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred or aggravated in service, including due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

5.  A respiratory disorder, diagnosed as allergies and COPD, 
was not incurred or aggravated in service, and may not be 
presumed to have been incurred or aggravated in service, 
including due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to a 
higher rating for PTSD.  He further asserts that he should be 
service connected for malignant melanoma, testicular 
enlargement, and a respiratory disorder, on the basis of 
exposure to Agent Orange.

I.  Entitlement to a Higher Rating for PTSD Prior to 
September 2004

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

Under the current regulations, a 30 percent rating will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

In order for the veteran to receive a rating higher than 30 
percent for PTSD, the evidence must show the following:

*	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. (50 percent rating)

*	occupational and social impairment with deficiencies in 
most areas due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful 
circumstances, inability to establish and maintain 
effective relationship. (70 percent rating)

After a review of the claims file and considering the 
testimony of the veteran and his spouse, which the Board 
finds to be credible, the Board concludes that a rating of 50 
percent, but no more, is warranted prior to September 2004.  
Specifically, in a June 2001 VA PTSD examination, the veteran 
indicated that he was under regular treatment for PTSD, 
including medication, slept only 2-3 hours per night, had 
regular nightmares about Vietnam, and was depressed and 
anxious.  Although he had been married for a period of many 
years, he described his marriage as rocky, had multiple 
financial and sexual problems, and had difficulty having 
tender feelings for his spouse.  He characterized himself as 
having a very isolated life and very few friends.

Similarly, an April 2003 VA PTSD examination, the veteran 
complained of depression, anger, outbursts, lacked energy.  
Multiple outpatient treatment records dated prior to 
September 2004 show on-going complaints of depression, anger, 
lack of motivation, poor memory, and his Global Assessment of 
Functioning (GAF) was in the mid- to high 50s range 
(indicating moderate symptoms with few friends, and conflicts 
with peers or co-workers).

Based on the veteran's reported history of depression, lack 
of motivation, having few friends, decreased ability to have 
a relationship with his wife, and a GAF in the 50s, the Board 
finds that the symptoms are consistent with a 50 percent 
rating.  However, a higher rating is not warranted prior to 
September 2004.  Specifically, the evidence did not show 
suicidal ideation, obsessional rituals, near-continuous panic 
or depression affecting his ability to function 
independently, disorientation, or neglect of personal 
appearance or hygiene.  Therefore, a higher than 50 percent 
rating is not warranted for this time frame.

II.  Entitlement to a Higher Rating for PTSD Since to 
September 2004

In September 2004, the veteran underwent another VA PTSD 
examination.  As a result of the findings in that 
examination, the RO increased his disability rating to 50 
percent.  After a review of the file, the Board concludes 
that a 70 percent rating is warranted since September 2004.

In order for the veteran to receive a rating higher than 50 
percent for PTSD, the evidence must show the following:

*	occupational and social impairment is present with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
and an inability to establish and maintain effective 
relationships.  (70 percent rating)

After a review of the evidence, the Board finds that a 70 
percent rating is warranted since September 2004.  

Specifically, at the September 2004 VA examination, the 
veteran reflected that he had no hobbies, did not like to go 
anywhere there was a crowd, had few friends, was moody, 
argued with his wife, received regular psychiatric treatment, 
and took medication for depression.  He had difficulty 
falling and staying asleep and experienced flashbacks 
regularly.  The GAF was reported as 55, indicating 
"moderate" symptoms.  The final diagnosis was "moderate to 
severe" PTSD, and the examiner related that, although the 
veteran reported no change in many of his symptoms since the 
last examination, his level of functioning appeared to be 
lower.  

Moreover, the Board places significant credible weight on the 
testimony of the veteran and his spouse at a hearing before 
the Board.  At that time, the veteran testified that he could 
not sleep, had very few friends, spent very little time with 
his family, could not shop because of the crowds, had very 
few hobbies, experienced regular nightmares, had road rage, 
and did not go to church or socialize with his neighbors.  
His wife reported that they had no friends, did no 
socializing, did not have an intimate relationship, that he 
was aggravated by crowds, did not discuss problems with her, 
was preoccupied, was angry, and would get aggravated with 
people when they were out.

Based on the September 2004 examination and the credible 
testimony of the veteran and his spouse regarding the effect 
of his disability on everyday living, the Board finds that a 
70 rating is warranted for the period since September 2004.  
The veteran has reported on-going psychiatric symptoms 
affecting his level of functioning and the VA examiner 
indicated that the veteran's level of functioning had 
deteriorated.  Moreover, recent outpatient treatment records 
reflect on-going complaints of depression and irritability 

At this point, no higher than a 70 percent rating is 
warranted.  Specifically, the evidence does not show gross 
impairment in thought process, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, an inability to perform 
activities of daily living, or disorientation.

In sum, the record clearly demonstrates that the veteran 
experiences occupational and social impairment with 
deficiencies in most areas, including depression, 
irritability, lack of socialization, etc., which supports a 
70 percent psychiatric disability. 

III.  Entitlement to Service Connection for Malignant 
Melanoma, Testicular Enlargement, and a Respiratory Disorder 
Claimed as Secondary to Exposure to Agent Orange

The Board will address the issues of malignant melanoma, 
testicular enlargement, and a respiratory disorder together 
as they are based on the same legal theory, i.e. entitlement 
secondary to exposure to Agent Orange.  Nonetheless, after a 
review of the file, the Board finds that the evidence does 
not support the claims.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2005).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

The veteran contends, in essence, that he was exposed to 
Agent Orange during his service in Vietnam.  He maintains 
that he developed malignant melanoma, skin lesions, 
testicular enlargement, and a respiratory disorder as a 
result of that exposure.  Because he had qualifying service 
in Vietnam, exposure to Agent Orange is presumed.

The Board notes that the service medical records fail to show 
diagnoses related to malignant melanoma, skin lesions, 
testicular enlargement, or a respiratory disorder, with the 
exception that the veteran is already service-connected for 
the residuals of a scalp lesion, diagnosed as a sebaceous 
cyst, which was removed while he was on active duty.  

However, the grant of service-connection for that disability 
is separate and distinct from the claim for malignant 
melanoma and the other skin lesions of which he now 
complains.  Nonetheless, the veteran's service separation 
examination dated in December 1971 reflects a normal clinical 
evaluation of his skin, genitourinary system, and lungs.  

Further, post-service medical evidence is negative for 
complaints of, treatment for, or diagnosis related to the 
claims on appeal for many years after the veteran's release 
from service in 1971.  

By his own history, and confirmed in the medical evidence, 
the veteran was diagnosed with malignant melanoma in 1997.  
He underwent excision and three lesions were completely 
removed.  There has apparently been no recurrence.

Moreover, the record reflects multiple noncancerous skin 
lesions variously diagnosed, including a benign lipoma with 
focal lipoblastic changes in the right arm (1980), lipoma on 
back (1990), seborrheic keratosis (1990), benign lesion left 
thigh (1990), benign nevi, hypertrophic actinic keratosis of 
the right helical rim (1998), seborrheic keratosis of left 
ankle (1999), dysplastic nevus right lower back and buttock 
area and irritated seborrheic keratosis (November 2000), and 
hypertrophic actinic keratosis right and left ears, 
seborrheic keratoses, benign nevi, and possible dysplastic 
nevi of chest, abdomen, and back (February 2002).

With respect to testicular complaints, the evidence shows 
that the veteran was treated for testicular enlargement as 
early as 1988.  In a September 2002 VA examination, he was 
diagnosed with moderate hydrocele of the left testicle with 
upper limits of normal of the epididymis and mild hydrocele 
of the right testicle.

Private medical records show complaints associated with 
respiratory allergies as early as 1981.  In July 2001, it was 
noted that the veteran had never smoked and he was diagnosed 
with minimal obstructive lung defect.  In a July 2001 VA 
examination, he was diagnosed with seasonal allergic rhinitis 
with normal sinus series, and mild obstructive lung defect 
(COPD).  

Even presuming that the veteran was exposed to Agent Orange 
during military service, the Board finds no clinical evidence 
which suggests that his disorders are due to Agent Orange 
exposure.  38 C.F.R. § 3.309 (2005).  As noted above, neither 
malignant melanoma, any of the variously identified skin 
lesions, hydrocele (testicular enlargement), nor COPD or 
allergic rhinitis (respiratory disorders) are on the list of 
presumptive diseases associated with Agent Orange exposure.  
As such, the veteran's claims for service connection on the 
basis of Agent Orange exposure must necessarily be denied. 

In addition, the claims must be denied on a direct basis 
because the evidence does not show malignant melanoma, skin 
lesions (except the scar from the in-service sebaceous cyst), 
hydrocele, or a respiratory disorder in service.  As noted 
above, the veteran's service separation examination was 
normal.  Further, the evidence does not show continuity of 
symptomatology subsequent to military discharge with respect 
to the issues claimed on appeal.  

Further, the veteran has not provided any medical statements 
that would etiologically link his claims of malignant 
melanoma, to include skin lesions, hydrocele, or a 
respiratory disorder with military service or otherwise show 
a relationship.  He has only offered his lay statements 
concerning a relationship.  

The mere contention of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his current claims with military service 
cannot support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  Thus, the 
claims for service connection are denied on a direct basis.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in August 2002 and November 2003.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the April 2002 SOC, June 
2003 SSOC, the December 2003 SOC, and the October 2004 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in December 
2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in June 2001, July 
2001, April 2003, and September 2004.  The available medical 
evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

A 50 percent disability rating for PTSD, prior to September 
14, 2004, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A 70 percent disability rating for PTSD, since September 14, 
2004, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for malignant melanoma, 
also claimed as skin lesions, is denied.

Entitlement to service connection for a testicular 
enlargement, diagnosed as hydrocele, is denied.

Entitlement to service connection for a respiratory disorder, 
diagnosed as allergies and COPD, is denied.


REMAND

With respect to the remaining claims of entitlement to a 
rating in excess of 20 percent for spondylotic changes with 
narrowed intervertebral spaces, and entitlement to a 
compensable rating for hiatal hernia, the Board finds that a 
remand is in order.

The veteran maintains, in essence, that his service connected 
hiatal hernia and low back disabilities are worse than 
currently evaluated.  It is noted that he has not undergone a 
back examination since July 2001 or a gastrointestinal 
examination since September 2002.  The Board finds that the 
prior VA examinations are stale, in light of the veteran's 
complaints of worsening symptomatology, and up-to-date 
examinations are needed to assess his current level of 
disability.  As such, the issues are remanded for current 
examinations.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Biloxi, 
Mississippi, for the period from 
September 2004 to the present.

2.  Make arrangements for the veteran to 
be afforded appropriate examination(s) to 
determine the nature and extent of his 
service-connected hiatal hernia and low 
back disabilities.  

The claims folder must be made available 
to the examiner(s) in conjunction with 
the examination(s).  Any testing deemed 
necessary should be performed.  The 
examiner(s) should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on 
examination(s) should be noted in the 
report(s) of the evaluation(s).  

3.  The RO should then re-adjudicate the 
issues on appeal.  If the benefits sought 
remain denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


